983 F.2d 1059
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Kevin Randall WHITED, Defendant-Appellant.
No. 92-6396.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 21, 1992Decided:  December 30, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CR-90-217-A, CA-91-1389-AM)
Kevin Randall Whited, Appellant Pro Se.
Melinda Ann Rishkofski, Office of the United States Attorney, Alexandria, Virginia, for Appellee.
Before WILKINSON and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kevin Whited appeals from the district court's orders refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Whited, Nos.  CR-90-217-A, CA-91-1389-AM (E.D. Va.  Feb. 10, 1992;  Mar. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED